In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00096-CV

EX PARTE L.S.                              §    On Appeal from the 372nd District
                                                Court

                                           §    of Tarrant County (D372-E13644-17)

                                           §    February 14, 2019

                                           §    Opinion by Justice Birdwell


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant shall pay all of the costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell